

	

		II

		109th CONGRESS

		1st Session

		S. 1933

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To provide for the inclusion of Department of Defense

		  property on Santa Rosa and Okaloosa Island, Florida, in the Gulf Islands

		  National Seashore if the property is ever excess to the needs of the Armed

		  Forces.

	

	

		1.Inclusion of excess

			 Department of Defense property on Santa Rosa and Okaloosa Island in Gulf

			 Islands National SeashoreSection 7 of Public Law 91–660 (16 U.S.C.

			 459h–6) is amended—

			(1)by inserting

			 (a) before There are; and

			(2)by

			 adding at the end the following new subsection:

				

					(b)If any of the Federal land on Santa Rosa or

				Okaloosa Island, Florida, under the jurisdiction of the Department of Defense

				is ever excess to the needs of the Armed Forces, the Secretary of Defense shall

				transfer, without reimbursement, the excess land to the administrative

				jurisdiction of the Secretary of the Interior. The Secretary of the Interior

				shall administer the transferred land as part of the seashore in accordance

				with the provisions of this

				Act.

					.

			

